Citation Nr: 0821696	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of gunshot wound to the left 
arm (non-dominant) with fracture of left humerus, muscle 
group V with scar.    
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a disability rating in 
excess of 20 percent for service-connected residuals of 
gunshot wound to the left arm with fracture of left humerus, 
muscle group V with scar.      

According to the veteran's substantive appeal, received in 
July 2006, and an informal hearing presentation dated in 
September 2007, it is suggested that the symptomatology 
associated with his service-connected residuals of a gunshot 
wound has worsened since his last VA examination.  He reports 
pain in the left arm, bone loss, limited left arm motion, and 
a painful scar.  

Although the record contains an April 2006 VA medical opinion 
with regard to the severity of the veteran's left arm 
disability, the veteran's left arm has not been examined by 
VA since April 2003.  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of the veteran's disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2007).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2007).

Inasmuch as the Board is remanding the increased rating claim 
to afford the veteran an additional VA examination, the Board 
notes that in a recent decision, the Court held in Vazquez-
Flores v. Peak, 22 Vet. App. 37 (2008), that for an increased 
rating claim, §5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, 
under Vazquez, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

Thus, corrective VCAA notice that complies with Vazquez 
should be provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should issue a corrective VCAA 
notification letter to the veteran with 
regard to issue of entitlement to an 
increased rating for service-connected 
residuals of gunshot wound to the left 
arm with fracture of left humerus, muscle 
group V with scar.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter must notify the 
veteran that, to substantiate his 
increased rating claim,

(a) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected left 
arm disability, and the effect that the 
worsening has on his employment and daily 
life;

(b) if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on his employment and 
daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him;

(c) should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

(d) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.   The AOJ should schedule the veteran 
for VA examinations to accurately 
determine the gunshot residuals to his 
left arm.  All pathology and limitations 
should be set forth in detail.  All 
complaints or symptoms having a medical 
cause should be covered by a definite 
diagnosis.  All necessary tests, as well 
as any other recommended examinations, 
should be conducted and all clinical 
manifestations attributable to each 
residual should be reported in detail. 
The examining physician(s) must review 
the appellant's claims file in 
conjunction with the examination.  The 
examiner(s) must indicate that review of 
the claims file was accomplished and the 
report(s) must reference the pertinent 
historical clinical evidence of record.

Based on a review of the claims folder 
and the examination findings, the 
examiner(s) should specifically identify 
and comment upon the nature, extent, and 
current degree of impairment to Muscle 
Group V (e.g., limitation of motion, 
muscle pain, weakness or fatigue, etc.).  
The examiner(s) should identify the 
presence of any retained metal fragments 
and, if possible, identify the track or 
path each fragment traveled from its 
point of entry.  If applicable, the 
examiner(s) should identify the 
particular muscles involved and explain 
how any retained metal fragments have 
affected the functioning of each 
identified muscle.

Further, the examiner(s) should identify 
the etiology of any orthopedic, 
neurological or other manifestations, to 
include scarring, as well as the degree 
of injury involved and any functional 
impairment that results.  

The examiner(s) should comment as to 
whether the disability associated with 
Muscle Group V is considered moderate, 
moderately severe, or severe, supporting 
that assessment with reference to 
appropriate findings.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, pain, 
impairment of coordination, and 
uncertainty of movement.

3.  After the above has been completed, 
the AOJ should readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
